441 So. 2d 187 (1983)
Troy G. SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 82-1257.
District Court of Appeal of Florida, Fifth District.
November 25, 1983.
Troy G. Sims, pro se.
Jim Smith, Atty. Gen., Tallahassee, and Mark C. Menser, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
Appellant, in a Florida county jail awaiting trial on a state criminal charge, was, pursuant to a federal writ of habeas corpus ad prosequendum, released to and held by, federal authorities in a federal prison in another state. After disposition of the federal charges appellant was returned to the custody of the State of Florida. When later sentenced on the state criminal charges appellant was credited for all of the time he actually spent in the county jail before sentencing. He appeals the denial of credit on his state sentence for the time he was in the federal prison.
*188 Section 921.161(1), Fla. Stat. (1981), requiring credit against a sentence for pre-sentence county jail time does not apply to time spent in jail in other states. Kurlin v. State, 302 So. 2d 147 (Fla. 1st DCA 1974). See also Steele v. Wainwright, 419 So. 2d 657 (Fla. 1st DCA 1982). Appellant was deprived of his freedom during the time he was in the federal prison in Alabama because of his federal charges and not because of Florida charges, detainers or warrants as was the case in Osteen v. State, 406 So. 2d 1239 (Fla. 2d DCA 1981), and Zulla v. State, 404 So. 2d 202 (Fla. 2d DCA 1981).
AFFIRMED.
ORFINGER, C.J., and DAUKSCH, J., concur.